       Case 19-31423-bjh13 Doc 27 Filed 07/12/19                                           Entered 07/12/19 12:15:02                      Page 1 of 3

                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                                           DALLAS DIVISION

IN RE:                                                                                                                 CASE NO: 19-31423-BJH-13
LINDA V LATHROP-DICKERSON
             DEBTOR

                                          REPORT OF (ADJOURNED) SECTION 341 MEETING

 General Case Information

Case                                Hearing Information:                                                          Payment Information:
Information:         341 Meeting Date:                 Jul 11, 2019                               Plan Base Amount:                $90,000.00
                     Days from Petition:               77 days                                    Plan Term:                       60 months
                     Original 341 scheduled:           Jun 06, 2019                               Current Monthly Payment:         $1,500.00
                     Confirmation Hearing set:         Jul 11, 2019                               First Payment Due:               May 26, 2019
                     No Show/ID NOI Sent:              06/07/2019                                 Amount Paid to Trustee:          $3,000.00
                     NOI for 1st Pymt Sent:


Meeting              Debtor(s) Appeared? Dr 1               X    Yes         No        Dr 2        Yes     No
Information:         ID Checked:           X   Dr 1     Dr 2
                     SSN Checked: X Dr 1                 Dr 2

                     Debtor(s) Attorney / Paralegal Appeared?                      X
                     Pro Se
                     Creditor Appeared?               Yes        X     No

Hearing Status:      341 Meeting Concluded: X Yes       No
                     Debtor was asked the standard questions:                          X   Yes       No
                      X   Yes             No Debtor confirmed that all the information contained on the Petition, Schedules, Statement of
                                               Finanacial Affairs, and CMI form was true and correct and needed no changes or additions to
                                               make them true and complete.

                   Presiding Officer Notes:



Notice of Intent          Failure to Appear:                Dr 1            Dr 2                          Photo ID:         Dr 1       Dr 2
to Dismiss                Wage Directive Info:              Dr 1            Dr 2                                            Dr 1
                                                                                                          SSN Card:                    Dr 2
Information:              Tax Returns:                      Dr 1            Dr 2                          Paystubs:         Dr 1       Dr 2
                          Other:

Legal Action              Trustee's Motion to Transfer Venue Needed:
Needed:                   Serial Filer:
                          Other:

 Confirmation Issues
Best Interest:       Exemptions: X Federal                      State - Texas                    State - Other:
                     Exceeds $160,375.00                        Yes                No       X     n/a
                     Value (equity) of non-exempt property (provide detail below): $0.00
                     none
                     Total Value of Assets listed as Exempt on Schedule C: $36,824.65
                     Improper Exemption:              Yes    X       No Explain:
                     Fraudulent Transfer:             Yes    X       No Explain:
        Case 19-31423-bjh13 Doc 27 Filed 07/12/19                               Entered 07/12/19 12:15:02       Page 2 of 3
REPORT OF (ADJOURNED) SECTION 341 MEETING, Page 2
Case # 19-31423-BJH-13
LINDA V LATHROP-DICKERSON

                      Presiding Officer Notes:



 Feasibility:           X   Yes        No

                      Presiding Officer Notes:



 Disposable
 Income:
                        Below Median Income
                        Debtor's Projected Monthly Disposable Income: $3,021.00 x ACP: 36 = $108,756.00

                        X   Objection to Confirmation needed for the following reason:
                            X   Plan not paying minimum base

                      Presiding Officer Notes:



 Good Faith:                Yes    X        No

                        X   Objection to Confirmation needed for the following reason:
                            X   Other: combined mortgage arrearage exceeds $20,000.00.

                      Presiding Officer Notes:


 (Petition & Plan
 Issues:)
                                Insufficient Plan.
                      Presiding Officer Notes:


 Domestic
 Support Obligation     Is Debtor current on Post Petition DSO?           Yes        No     N/A
 (DSO:)

                      Presiding Officer Notes:



 Tax Returns:             Filed previous 4 years: X Yes            No
                        Affidavit needed     Yes X No          |    Affidavit rcvd        Yes     No
                        Number of Exemptions on last year: 2                          Notes: 2018
                        Number in Household per CMI: 2                                Notes:

                      Presiding Officer Notes:



 Business Case:         Is this a Business Case?      Yes    X      No          Level:

                      Presiding Officer Notes:



 Civil                      Petition Preparer was involved         Debtor attorney fees exceed "Standard fee"
 Enforcement:
         Case 19-31423-bjh13 Doc 27 Filed 07/12/19                        Entered 07/12/19 12:15:02             Page 3 of 3
REPORT OF (ADJOURNED) SECTION 341 MEETING, Page 3
Case # 19-31423-BJH-13
LINDA V LATHROP-DICKERSON

                   Presiding Officer Notes:


 521(a)(1)           X   List of Creditors                     X   Statement of Financial Affairs
 Information has     X   CMI Statement                             342(b) Certificate by Dr Atty
 been filed:
                     X   Schedules A,B,C,D,E,F,G and H             Dr 1 60 Days Payment Advices
                     X   Schedules I and J                         Dr 2 60 Days Payment Advices

 Eligibility:        Certificate of Credit Counseling within 180 days on file      X   Yes       No
                     Provider of Credit Counseling is approved                     X   Yes       No
                     Debt limits exceed maximum (S-$1,184,200 U-$394,725)              Yes   X   No
 Required for            Other reason(s) for Objection to Confirmation:
 Confirmation:

                         Additional document(s) required for Confirmation:



 Presiding
                     The 341 meeting was heard on: 7/11/2019                   By: /s/ David Rainey
 Officer
 Information:                                                                          Office of the Standing Chapter 13 Trustee
